SUMMARY ORDER
Petitioner appeals from an October 30, 2003 order of the Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ) final order of removal and denial of petitioner’s applications for asylum, withholding of removal, and protection under the Convention Against Torture.
To qualify as a refugee, an asylum applicant must show that he has suffered persecution or has a well-founded fear of persecution “on account of’ one or more of five enumerated grounds — ie., “race, religion, nationality, membership in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A); Melgar de Torres v. Reno, 191 F.3d 307, 311 (2d Cir.1999). In this case, the BIA affirmed the IJ’s conclusion that petitioner had failed to demonstrate that the alleged persecution was on account of any of the enumerated grounds.
We affirm for substantially the reasons stated in the IJ’s oral decision of July 3, 2002 and the BIA’s Order of October 30, 2002.
We have considered petitioner’s claims and found them to be without merit. We hereby DENY the petition for review.